UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1806


BRENT J. GRIFFITH, individually and on behalf of all others
similarly situated,

                Plaintiff - Appellant,

          v.

STATE FARM FIRE AND CASUALTY COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:12-cv-00239-DCN)


Submitted:   January 30, 2013             Decided:   February 11, 2013


Before TRAXLER, Chief Judge, and MOTZ and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George J. Kefalos, Michelle N. Endemann, GEORGE J. KEFALOS, PA,
Charleston, South Carolina; Brian C. Duffy, DUFFY & YOUNG, LLC,
Charleston, South Carolina, for Appellant.     Thomas W. Curvin,
Molley J. Clarkson, SUTHERLAND ASBILL & BRENNAN, LLP, Atlanta,
Georgia; Charles R. Norris, NELSON MULLINS RILEY & SCARBOROUGH,
LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Brent J. Griffith appeals the district court’s order

granting the Defendant’s Fed. R. Civ. P. 12(b)(6) motion.                                    On

appeal, Griffith raises the issues of whether “South Carolina

law imposes a duty on insurers to pay legal interest on covered

claims     under       a     homeowners        insurance      policy        irrespective     of

whether an insured has obtained a judgment against the insurer

on   a   breach       of     contract     or    duty    related        to   the    claim”    and

whether such interest is paid from the date of loss.                              We affirm.

                “We    review     de    novo     a   district      court’s        decision    to

dismiss for failure to state a claim, assuming all well-pleaded,

nonconclusory factual allegations in the complaint to be true.”

Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011).                                      A

Rule 12(b)(6) motion challenges the legal sufficiency of the

complaint.           Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir.

2009).      To survive a Rule 12(b)(6) motion, the complaint must

“‘state    a     claim       to   relief   that       is   plausible        on    its   face.’”

Ashcroft        v.    Iqbal,      556    U.S.    662,      678    (2009)      (quoting      Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                We    have    reviewed     the       record      and   conclude      that    the

district court did not err in granting the Defendant’s motion to

dismiss the complaint.                  Accordingly, we affirm for the reasons

stated by the district court.                   See Griffith v. State Farm Fire &

Cas.     Co.,    No.       2:12-cv-00239-DCN          (D.S.C.      June     7,    2012).      We

                                                 2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3